Citation Nr: 0922722	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  05-41 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence sufficient to reopen a 
claim for entitlement to service connection for hypertension, 
to include as a result of in-service exposure to herbicides, 
has been received.

2.  Entitlement to service connection for a skin condition, 
to include as a result of in-service exposure to herbicides.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1968.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 RO decision, which denied 
applications to reopen previously denied claims for service 
connection for hypertension and a skin condition.  These 
issues were remanded by the Board in September 2008.

As noted in the September 2008 remand, the RO characterized 
the Veteran's claim for service connection for a skin 
condition as an application reopen a previously denied claim.  
In an August 1969 rating decision, the RO adjudicated the 
Veteran's claim of service connection for a skin rash as a 
claim of service connection for venereal warts.  In September 
2004, the Veteran submitted a claim for service connection 
for a skin condition, indicating that he had a skin rash on 
his scalp, mouth, both legs, left arm, and chest.  Medical 
records submitted in support of that claim reflect multiple 
diagnoses, including dermatitis, folliculitis, and acne 
keloidalis.  

In Boggs v. Peake, 520 F.3d 1330 (2008), the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
held (in the context for separate claims for conductive 
hearing loss and sensorineural hearing loss) that a claim for 
one diagnosed disease or injury cannot be prejudiced by a 
prior claim for a different diagnosed disease or injury.  
Rather, the two claims must be considered independently.  See 
also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  As the 
skin disability adjudicated in 1969 appears separate and 
distinct from the skin problems now claimed by the Veteran, 
the Board has determined that the claim currently on appeal 
should be considered on a de novo basis, and not subject to 
38 U.S.C.A. § 5108 (West 2002) or 38 C.F.R. § 3.156(a) 
(2008).
 
Despite the determination reached by the RO as to whether to 
reopen the claim for hypertension, the Board must find new 
and material evidence in order to establish its jurisdiction 
to review the merits of a previously denied claim.  See 
Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. 
Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also 
VAOPGCPREC 05-92.  The following decision addresses this 
question.

The Board notes that additional medical records were 
associated with the claims file after the January 2009 
supplemental statement of the case (SSOC) was issued.  
However, these medical records do not relate to the Veteran's 
claim for service connection for a skin condition.  
Furthermore, it was indicated in the June 2009 Appellant's 
Post-Remand Brief that the Veteran would like to waive 
initial review of this evidence by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304 (2008).  As 
such, the Board may proceed to adjudicate the Veteran's claim 
for service connection for a skin condition on the merits. 

Additionally, the Board notes that the Veteran submitted a 
statement in March 2009.  It is unclear from this statement 
whether the Veteran was attempting to submit a notice of 
disagreement (NOD) with regard to the February 2009 rating 
decision, which granted service connection for coronary heart 
disease and assigned a noncompensable evaluation.  As such, 
the Board will refer this statement back to the RO for 
consideration.  

The issue of entitlement to service connection for 
hypertension, to include as a result in-service exposure to 
herbicides, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a RO decision dated in August 1969, the Veteran's 
claim of service connection for hypertension was denied on 
the basis that this condition was not shown by the evidence 
of record. 

2.  Evidence received since the August 1969 RO decision is 
not cumulative or redundant, and raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for hypertension.
3.  The Veteran is not shown by the most probative medical 
evidence of record to have a skin condition that is 
etiologically related to a disease, injury, or event in 
service.


CONCLUSIONS OF LAW

1.  The August 1969 RO decision denying the Veteran's claim 
of service connection for hypertension is final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence sufficient to reopen the 
Veteran's claim for service connection for hypertension has 
been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3.  The Veteran's skin condition was not incurred in or 
aggravated by active service and may not be presumed to have 
been incurred in or aggravated by service.  See 38 U.S.C.A. § 
1110, 1116, 1131, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's application to reopen his 
previously denied claim for service connection for 
hypertension, this application, and only this application, 
has been granted, as discussed below.  As such, the Board 
finds that any error related to the VCAA solely with regard 
to the Veteran's application to reopen is moot.  See 38 
U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008); Mayfield v. Nicholson, 19 Veteran. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

With respect to the Veteran's claim for service connection 
for a skin condition, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  The requirement of requesting that the claimant 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in October 2004 and December 2004 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b)(1) 
(2008); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  These letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, a letter 
dated in March 2006 described how appropriate disability 
ratings and effective dates were assigned.    

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's available service treatment records 
and relevant VA and private medical records are in the file.  
All records identified by the Veteran as relating to this 
claim have been obtained, to the extent possible.  The Board 
finds that the record contains sufficient evidence to make a 
decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2008).  
The Veteran was provided a VA examination most recently in 
November 2008, which addressed his claim for service 
connection for a skin condition.  The examiner reviewed the 
claims folder.  The Board finds this examination report and 
opinion to be thorough and complete.  Therefore, the Board 
finds this examination report and opinion are sufficient upon 
which to base a decision with regards to this claim.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).
 
In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)). 

If a Veteran was exposed to a herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service connected if the requirements of 38 U.S.C.A. § 1116 
and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e) (2008).  In this regard, it is noted that a 
"Veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307(a)(6)(iii) (2008).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2008).

Notwithstanding the foregoing presumptive provisions, the 
Federal Circuit has held that a claimant is not precluded 
from establishing service connection for a disease averred to 
be related to herbicide exposure, as long as there is proof 
of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 
1043-1044 (Fed. Cir. 1994).  See also Brock v. Brown, 10 Vet. 
App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 
Dec. 15, 2000).

1.  Whether new and material evidence sufficient to reopen a 
claim for entitlement to service connection for hypertension, 
to include as a result of in-service exposure to herbicides, 
has been received.

The issue for resolution before the Board is whether new and 
material evidence has been submitted sufficient to reopen the 
Veteran's previously denied claim of entitlement to service 
connection for hypertension.  After a review of the evidence 
of record, the Board finds that new and material evidence has 
been submitted.

New evidence means evidence not previously submitted to 
agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).   

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran has previously sought service connection for 
hypertension.  Specifically, the Veteran was denied service 
connection for hypertension in an August 1969 rating 
decision.  The basis for the August 1969 denial was that this 
condition was not shown by the evidence of record.  At the 
time of this denial, service treatment records were 
considered. 

The new evidence submitted since this denial consists of 
statements from the Veteran, VA medical records and 
examination reports, and private medical records.

With regard specifically to the medical records and 
examination reports, the Board notes that the Veteran was 
diagnosed with decapitated hypertension in a November 1973 
Ford Attending Physician's Report and hypertension in a 
January 2005 VA examination report.  Therefore, as 
hypertension is clearly shown by the newly submitted evidence 
of record, the Board concludes that it satisfies the low 
threshold requirement for new and material evidence.  As 
such, the claim is reopened.  

However, the Board cannot, at this point, adjudicate the 
reopened claim, as further development is necessary.  This is 
detailed in the REMAND below.

2.  Entitlement to service connection for a skin condition, 
to include as a result of in-service exposure to herbicides.  

The Veteran is seeking entitlement to service connection for 
a skin condition.  Specifically, he has asserted that he has 
a current skin condition as a result of in-service exposure 
to herbicides.  See NOD, July 2005.

A review of the Veteran's service treatment records reflects 
that he sought medical treatment in service for venereal 
warts.  See service treatment records, September 1965, 
December 1966, and August 1967.  As noted above, a claim for 
service connection for venereal warts was already adjudicated 
in August 1969.  The Veteran's current claim is for a skin 
rash on his scalp, mouth, both legs, left arm, and chest.  
The Veteran's service treatment records contain no record of 
complaints, treatment, or diagnosis of a skin rash of the 
scalp, mouth, both legs, left arm, or chest.

The Board notes that the Veteran has received treatment for 
folliculitis, acne keloidalis nuchae, eczematous dermatitis, 
and bumps on his scalp.  See Dr. S.J.F. treatment records, 
March 2004 and April 2004; Wayne State University Health Care 
Centers treatment record, December 1997.  At a November 2008 
VA examination, the Veteran was diagnosed with acne of the 
scalp and face, lichen simplex chronicus of the legs and in 
the buttock area, and seborrheic dermatitis of the scalp.     

During the November 2008, the VA examiner reviewed the claims 
folder and examined the Veteran.  He noted the Veteran's 
complaints of a history of bumps on his scalp and face and a 
rash on his legs.  The Veteran reported the bumps have been 
present since 1969.  He is not sure of the onset date of the 
rash.  The rash and bumps have occurred intermittently.  The 
examiner noted that the Veteran's service treatment records 
document treatment for venereal warts.  Other than that, 
there is no documentation available in the service treatment 
records of any treatment of acne or a skin rash on the legs.  
Upon examination of the Veteran and review of the medical 
records, the examiner diagnosed the Veteran with acne of the 
scalp and face, lichen simplex chronicus of the legs and in 
the buttock area, and seborrheic dermatitis of the scalp.  He 
noted that the lichen simplex chronicus and seborrheic 
dermatitis are not presumptive conditions listed under agent 
orange exposure, and he further noted that the acne is not 
related to agent orange exposure.  The examiner ultimately 
concluded that the Veteran's skin conditions are not related 
to service and were not aggravated by service. 

With regard to granting service connection on a presumptive 
basis, the Board notes that in-service exposure to herbicides 
has already been conceded in the adjudication of the 
Veteran's claim for service connection for diabetes mellitus, 
type II, due to the Veteran's receipt of the Vietnam Campaign 
Medal and Vietnam Service Medal.  However, the evidence of 
record does not reflect that the Veteran has a diagnosis of 
porphyria cutanea tarda.  With regard to establishing service 
connection on a presumptive basis for acne, the Board notes 
that the Veteran has not been diagnosed with chloracne.  
Additionally, the examiner at the November 2008 VA 
examination specifically noted that the acne is not related 
to agent orange exposure.  As lichen simplex chronicus, 
seborrheic dermatitis, folliculitis, and eczematous 
dermatitis are not specifically listed under 38 C.F.R. § 
3.309(e) as being presumptively associated with agent orange 
or herbicide exposure, the Board finds that service 
connection cannot be granted for a skin condition on a 
presumptive basis. 

With regard to granting service connection on a direct basis, 
regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) 
(2008).  Currently, there is no competent medical evidence of 
record indicating that the Veteran had a skin condition in 
service (other than venereal warts, which is not currently on 
appeal before the Board), and the only medical opinion of 
record has specifically indicated that the Veteran's skin 
conditions are not related to service and not aggravated by 
service.  As such, the Veteran's claim must fail.  See 
Hickson, supra. 

In this regard, the Board recognizes that the Veteran is 
quite sincere in his belief that his current skin 
disabilities are related to herbicide exposure in service.  
However, a lay person is not competent to offer an opinion on 
complex medical questions, and the Board believes that, as a 
lay person, the Veteran is not competent to offer an opinion 
as to the underlying etiology of his current skin disorders, 
to include attributing them to herbicide exposure.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions); see also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).

As to the Veteran's lay reports that his symptoms had their 
onset while on active duty, the Board has considered the 
potential impact of 38 U.S.C.A. § 1154(b) (2008).  However, 
as will be discussed below, the Veteran has reported the 
onset of symptomatology, alternatively, as having been 
present at discharge, or as having been present since 1969, 
which is the year following his separation from service.  
Despite these inconsistencies, he has never alleged the onset 
of symptoms of his claimed skin disability while 
participating in combat operations in Vietnam.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are not applicable to his 
lay reports regarding the onset of his skin rash and/or skin 
bumps.

Nevertheless, the Board notes that the Veteran is competent 
to describe having symptoms such as a skin rash or bumps 
since service, and thus, his lay assertions of a continuity 
of symptomatology are entitled to some probative weight.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see 
also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, 
even where a veteran asserted continuity of symptomatology 
since service, the Court has held that medical evidence was 
required to establish a nexus between the continuous 
symptomatology and the current claimed condition.  See Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Voerth v. 
West, 13 Vet. App. 117 (1999).  

In this instance, the Board finds the medical opinion of the 
VA examiner, to be more persuasive on the matter of etiology 
of the Veteran's currently identified skin disorders than the 
Veteran's lay assertions of continuity of symptomatology 
since service.  As noted, the examiner elicited a history of 
symptomatology from the Veteran, which included his report 
that he had a history of bumps on his scalp and face and a 
rash on his legs.  At that time, the Veteran reported the 
bumps have been present since 1969, but that he was not sure 
of the onset date of the rash.  He also reported that the 
rash and bumps have occurred only intermittently since that 
time.  Upon examination of the Veteran and review of the 
Veteran's medical records, the examiner diagnosed the Veteran 
with acne of the scalp and face, lichen simplex chronicus of 
the legs and in the buttock area, and seborrheic dermatitis 
of the scalp.  Although, as noted, the examiner considered 
the Veteran's lay history, the examiner ultimately found that 
the current disabilities were not related to the Veteran's 
military service. 

As discussed, the Veteran can attest to factual matters of 
which he had first-hand knowledge.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, it must be 
considered that he is recalling a history of symptoms that 
have reportedly stretched over the past few decades, and that 
he has been somewhat inconsistent in describing the 
frequency, duration, and date of onset of his symptoms during 
that time.  For example, in a September 2004 statement, the 
Veteran reported that his skin rash had been present since 
discharge, but he reported during his VA examination that the 
bumps had been present since 1969, and that he was not sure 
about the date of onset of the skin rash.  During that 
examination, he also reported that both the bumps and the 
rash only appeared intermittently.  However, in the earlier 
September 2004 statement, he reported that much of his skin 
condition bothered only periodically, but that the rash on 
his scalp was present all of the time.  

Furthermore, while the Veteran can describe symptoms 
observable to a lay person, he has not been shown to be 
capable of making medical conclusions, such as attributing 
his symptomatology to a specific skin disease.  Espiritu, 2 
Vet. App. at 495.  For this reason, and in light of the 
inconsistencies in his lay statements noted above, the Board 
finds the conclusions of the competent VA health care 
provider to be more probative and persuasive evidence as to 
whether any currently identified skin disorder is related to 
service.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for service connection for a skin condition must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for hypertension, the Veteran's 
claim is reopened.  To this extent, and to this extent only, 
the appeal is granted.

Entitlement to service connection for a skin condition, to 
include as a result of in-service exposure to herbicides is 
denied.  




REMAND

The Veteran is seeking entitlement to service connection for 
hypertension.  After a thorough review of the Veteran's 
claims folder, the Board has determined that additional 
development is necessary prior to the adjudication of this 
claim.

The Board notes that hypertension means persistently high 
arterial blood pressure, and by some authorities the 
threshold for high blood pressure is a reading of 140/90.  
Dorland's Illustrated Medical Dictionary at 889 (30th ed. 
2003).  For VA purposes, hypertension means that the 
diastolic pressure is predominantly 90 or greater, and 
isolated systolic hypertension means that the systolic 
pressure is predominantly 160 or greater with a diastolic 
pressure of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 
7101 (2008).

The Veteran has asserted that he has hypertension as a result 
of his active duty service.  Specifically, he asserts that he 
developed hypertension as a result of in-service exposure to 
herbicides.  The Board notes that the Veteran's June 1965 
enlistment examination report gave no indication that the 
Veteran had high blood pressure or hypertension.  His blood 
pressure at the time was recorded at 130/82.  On his May 1968 
separation examination report, his blood pressure was 
recorded at 140/90.  With regard to a current disability, the 
Veteran was diagnosed with hypertension in a January 2005 VA 
examination report. 

The Board notes that the Veteran underwent VA examinations in 
January 2005, May 2006, and August 2008, which addressed the 
possible relationship between his diabetes mellitus, type II 
and his hypertension.  However, these examination reports did 
not address the possibility of a direct relationship between 
the Veteran's hypertension and his active duty or exposure to 
agent orange.  Therefore, given that the Veteran was noted as 
having elevated blood pressure upon separation from service 
and has recently been diagnosed with hypertension, the Board 
finds that the necessity for a VA examination is shown for 
the proper assessment of the Veteran's claim.  38 U.S.C.A. § 
5103A (West 2002).  This issue must be remanded in order to 
schedule the Veteran for a VA examination to determine 
whether he currently has hypertension and, if so, whether 
this hypertension was caused or aggravated by his active duty 
service, to include in-service exposure to agent orange or 
herbicides.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) 
(if the medical evidence of record is insufficient, the Board 
is free to supplement the record by seeking an advisory 
opinion or ordering a medical examination).   

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination for hypertension.  The 
claims file should be provided to the 
appropriate examiner for review, and 
the examiner should note that it has 
been reviewed.  After reviewing the 
file, the examiner should render an 
opinion as to whether the Veteran 
currently has hypertension.  If so, an 
opinion should be provided as to 
whether it is at least as likely as not 
that the Veteran's hypertension had its 
onset in service or was otherwise 
incurred in or aggravated by a disease 
or injury in service, to include 
exposure to herbicides or agent orange.  
The examiner should attempt to 
determine the most likely onset date of 
the Veteran's hypertension.  
        
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).  The term "at least as 
likely as not" does not mean "within 
the realm of medical possibility."  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should provide complete 
rationales for any opinions provided.

2.	Then, readjudicate the claim.  In 
particular, review all the evidence that 
was submitted since the January 2009 
SSOC.  If the benefit sought on appeal 
remains denied, he should be provided a 
SSOC, which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  After the Veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the claim should be returned to 
the Board for further review. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


